Exhibit 10-29

As Amended and Restated
effective January 1, 2001


ENERGY EAST CORPORATION

LONG-TERM EXECUTIVE INCENTIVE SHARE PLAN

I.     Plan Objective

The objective of the Long-Term Executive Incentive Share Plan (the "Plan") is to
attract and motivate current and future executives of Energy East Corporation
("Energy East") and New York State Electric & Gas Corporation ("NYSEG") by
providing them with the opportunity to receive, in addition to current
compensation, long-term incentives which are tied directly to the creation of
shareholder value.

 

II.     Definitions

Wherever used in the Plan, unless the context clearly indicates otherwise, the
following words and phrases shall have the meanings set forth below:

 A. "Plan" shall mean the Energy East Long-Term Executive Incentive Share Plan
    as embodied herein and as amended from time to time.
 B. "Participant" shall mean an individual who has satisfied the eligibility
    requirements of Article IV hereof.
 C. "Performance Cycle" shall mean a consecutive three-year period over which
    performance is measured. A new Performance Cycle begins January 1 of each
    calendar year.
 D. "Performance Shares" shall mean the "phantom" (not corporate) shares that
    are granted to Participants at the beginning of each Performance Cycle and
    as otherwise provided in Article VI hereof.
 E. "Dividend Performance Shares" shall mean the "phantom" (not corporate)
    shares that accrue in accordance with Article V hereof during the
    Performance Cycle.
 F. "Base Salary" shall mean the Participant's annual base salary as of the
    first day of the Performance Cycle.
 G. "Total Shareholder Return (TSR)" shall mean Energy East's average annual
    shareholder return for the three years of a Performance Cycle including
    change in stock price, dividends and other distributions to shareholders.
 H. "Energy East Board" shall mean the Board of Directors of Energy East.
 I. "NYSEG Board" shall mean the Board of Directors of NYSEG.

 

III.     Administration

The Plan shall be administered by the Executive Compensation and Succession
Committee (the "Committee") of the Board of Directors of Energy East composed of
such members as shall be appointed from time to time by the Energy East Board.
No member of the Committee while serving as such shall be eligible for
participation in the Plan.

Except as otherwise provided in this Plan, decisions and determinations by the
Committee shall be final and binding upon all parties. The Committee shall have
the authority to interpret the Plan, to establish and revise rules and
regulations relating to the Plan, and to make any other determinations that it
believes necessary or advisable for the administration of the Plan.

 

IV.     Eligibility

Eligibility for participation in the Plan is limited to officers of Energy East
or NYSEG holding the positions set forth below. Each Plan Participant has an
incentive level assigned by Class based on the Class's potential impact on
Energy East's and NYSEG's performance which will be used in determining initial
awards of Performance Shares. If a Participant holds different offices of Energy
East and NYSEG, such Participant shall participate in the Plan at the highest
Incentive Level applicable to such officers.

Participants shall be divided into the following Classes for purposes of initial
awards of Performance Shares:




Class


Position

Incentive
Level


I

Chairman and President

40%


II

Executive Vice Presidents & Senior Vice Presidents

30%


III

Vice Presidents, Treasurer, Executive Director - Human
Resources & Executive Director - Corporate Planning

20%



 

 

V.     Performance Shares and Dividend Performance Shares

All Performance Shares granted to a Participant shall be credited to a
Performance Share Account which shall be maintained for the Participant. On each
common stock dividend payment date of Energy East, Dividend Performance Shares,
including fractional Dividend Performance Shares computed to four decimal
places, shall be credited to each Participant's Performance Share Account. The
number of Dividend Performance Shares to be credited shall be calculated by
first determining the amount of dividends that would be paid by Energy East upon
all Performance Shares and Dividend Performance Shares held for the Participant
as if such shares actually were issued and outstanding common stock of Energy
East. The amount of dividends so determined shall then be divided by the price
per share paid by Energy East's dividend reinvestment plan for common stock that
was purchased by said plan with respect to the common stock dividend payment
date for which the Dividend Performance Shares are being credited. The quotient
of said division is the number of Dividend Performance Shares which shall be
credited to a Participant's Performance Share Account.

An award of Performance Shares or Dividend Performance Shares under the Plan
shall not entitle the recipient to any actual dividend or voting rights or any
other rights of a shareholder with respect to such Performance Shares or
Dividend Performance Shares.

 

 

VI.     Initial Plan Grants

An initial grant of Performance Shares will be made to a Participant at the
beginning of each Performance Cycle. The initial grant will be determined by
multiplying a Participant's Base Salary on the first day of the Performance
Cycle by an incentive factor based on a Participant's Class as set forth in
Article IV and then dividing said product by the average of the last five
trading days' closing prices of Energy East's common stock in the preceding
calendar year.

Individuals who become eligible to participate in the Plan while one or more
Performance Cycles are in progress will receive an initial grant of Performance
Shares only for the Performance Cycle that began in the same calendar year that
the individual became a Participant. The initial grant shall be based on the
Participant's new Base Salary on the first day of the Performance Cycle
multiplied by an incentive level based on the Participant's Class as set forth
in Article IV with the product then divided by the average of the last five
trading days' closing prices of Energy East's common stock prior to the
beginning of the Performance Cycle. The initial grant will then be prorated
based on the number of full months remaining out of a possible 36 months in the
Performance Cycle that the Participant is eligible to participate in the Plan.

A Participant who is promoted into a higher Class, or salary grade within a
Class, while one or more Performance Cycles are in progress will receive a grant
of additional Performance Shares only for the Performance Cycle that began in
the calendar year of the promotion. As of the effective date of the promotion, a
Participant shall receive additional Performance Shares based on the
Participant's new Class and/or Base Salary calculated pursuant to the following
formula: First, the Participant's Base Salary as of the effective date of the
promotion shall be multiplied by an incentive level based on the Participant's
Class as set forth in Article IV as of the effective date of the promotion. From
this product shall be subtracted the product of the Participant's Base Salary at
the beginning of the calendar year of the promotion (or if the Participant
received a prior promotion in the same calendar year, the Participant's Base
Salary as of the effective date of the prior promotion) multiplied by an
incentive level based on the Participant's Class as set forth in Article IV at
the beginning of the calendar year of the promotion (or in the case of a prior
promotion in the same calendar year, the effective date of the prior promotion).
This difference shall then be divided by the average of the last five trading
days' closing prices of Energy East's common stock prior to the effective date
of the promotion. The resulting quotient shall then be prorated based on the
number of full months remaining out of a possible 36 months in the Performance
Cycle that the Participant is eligible to participate in the Plan. Such grant of
additional Performance Shares will be in addition to shares granted at the
beginning of the Performance Cycle that began in the calendar year of the
promotion. No additional Performance Shares will be granted in connection with
Performance Cycles which may be running concurrently but which began in prior
years.

 

VII.     Termination of Employment

If during the term of the Plan, a Participant ceases to be an employee of Energy
East or NYSEG by reason of death, retirement, disability (as defined in NYSEG's
long-term disability plan), or termination without cause, the Participant (or
his or her successor in interest) shall remain a Participant in the Plan and
eligible for incentive award payments pursuant to Article IX for all Performance
Cycles which were in progress while the Participant was an employee. All
Performance Shares and Dividend Performance Shares in such Participant's
Performance Share Account will continue to accrue Dividend Performance Shares in
accordance with Article V. At the conclusion of each Performance Cycle any
incentive award payments to be made under the Plan will be prorated based on the
number of full months that the Participant was an employee during the
Performance Cycle; provided, however, that if a Participant ceases to be an
employee for the reasons set forth above at any time during 1996, the
Participant will be deemed to have been an employee for all of 1996.

For a Participant that ceases to be an employee by reason of transfer in
employment to another subsidiary of Energy East, the Participant will continue
to participate in the Plan at the position level held by the individual prior to
the transfer in employment, with employment by the subsidiary treated for
purposes of the Plan as employment by Energy East for all Performance Cycles
which were in progress in the year in which the transfer in employment occurred.
Such Participant, however, shall not be eligible for awards for any Performance
Cycles that commence after the transfer of employment occurs.

If a Participant leaves the employ of Energy East or NYSEG (or in the case of an
individual described in the prior paragraph, the subsidiary of Energy East)
voluntarily or involuntarily, for any reason other than retirement, disability,
death, termination without cause, the Participant shall forfeit any payment
opportunity for the Performance Cycles in progress and the Performance Shares
and Dividend Performance Shares in the Participant's Performance Share Account
shall be forfeited and canceled, unless the Energy East Board determines
otherwise.

Notwithstanding anything to the contrary contained herein, a Participant who
either ceases to be an employee of Energy East by reason of transfer to NYSEG or
ceases to be an employee of NYSEG by reason of a transfer of employment to
Energy East shall remain a Participant of the Plan.

 

VIII.     Performance Measurement and Criteria

The Plan uses one comparative performance measure as the basis for determining
incentive award payments to Participants. This measure compares Energy East's
average TSR for the three year period of a Performance Cycle to the average
total shareholder return for such three year period of each of the top 100
utilities (including any utility holding companies) by revenue in the United
States, such utilities to include electric, gas and combination utilities ("top
100 utilities"). The Energy East Board may adopt any other measurers to define
the top 100 utilities. Energy East's performance is based on Energy East's
percentile ranking of TSR for the Performance Cycle ("Percentile Ranking"). The
top 100 utilities shall be determined for each Performance Cycle at the
commencement of each Performance Cycle. For all periods prior to May 1, 1998,
the TSR of NYSEG shall be deemed to be Energy East's TSR.

Each Performance Cycle is three years in length, with a new Performance Cycle
beginning on January 1 of each calendar year and ending on December 31 of the
third year. Cash payments payable under the Plan shall be paid only at the end
of a Performance Cycle. A Participant is not entitled to receive any payments
prior to the completion of a Performance Cycle.

The following Performance Schedule sets forth an Award Percentage ("Award
Percentage") for Energy East's achievement of various Percentile Rankings (where
100% is the worst percentile ranking and 1% is the best percentile ranking). The
Award Percentage shall be used to calculate the amount of incentive award
payments in accordance with Article X.



Energy East
Percentile
Ranking


Award
Percentage

Energy East
Percentile
Ranking


Award
Percentage

Below 65%

0%

   

65%

25.0%

42%

113.3%

64%

30.0%

41%

115.0%

63%

35.0%

40%

116.7%

62%

40.0%

39%

118.3%

61%

45.0%

38%

120.0%

60%

50.0%

37%

121.7%

59%

55.0%

36%

123.3%

58%

60.0%

35%

125.0%

57%

65.0%

34%

126.7%

56%

70.0%

33%

128.3%

55%

75.0%

32%

130.0%

54%

80.0%

31%

131.7%

53%

85.0%

30%

133.3%

52%

90.0%

29%

135.0%

51%

95.0%

28%

136.7%

50%

100.0%

27%

138.3%

49%

101.7%

26%

140.0%

48%

103.3%

25%

141.7%

47%

105.0%

24%

143.3%

46%

106.7%

23%

145.0%

45%

108.3%

22%

146.7%

44%

110.0%

21%

148.3%

43%

111.7%

20% or better

150.0%



 

 

IX.     Determination of Payments

At the conclusion of each Performance Cycle, a determination will be made by the
Energy East Board of Energy East's Percentile Ranking within the top 100
utilities. The Performance Schedule will then be used to determine the
applicable Award Percentage. Interpolation will be applied between those ranges
listed in the Performance Schedule rounded to the nearest four decimal places.
The Award Percentage will then be used to determine the incentive award payments
in accordance with Article X. Final determination of incentive award payments
will be approved by the Energy East Board and will be made not later than the
end of May following the end of each Performance Cycle. Distribution of
incentive award payments will be made as soon thereafter as practical.

 

X.     Incentive Award Payments

Incentive award payments will be made only in cash. Incentive award payments
will be calculated by multiplying the Award Percentage as determined in Article
VIII by the number of Performance Shares and Dividend Performance Shares in a
Participant's Performance Share Account accumulated for that Performance Cycle
and multiplying the product by the closing price of Energy East's common stock
calculated as the average of the last five trading days' closing prices of the
Performance Cycle.

If on the basis of the Performance Schedule, a cash payment for only a portion
of the Performance Shares and Dividend Performance Shares accumulated during a
Performance Cycle is to be made, then the remaining portion of the Performance
Shares and Dividend Performance Shares accumulated for that Performance Cycle
will be forfeited and canceled.

 

XI.     Dilution and Other Adjustments

In the event of any change in the outstanding shares of common stock of Energy
East by reason of any stock dividend or split, recapitalization, merger,
consolidation, spin-off, reorganization, combination or exchange of shares or
other similar corporate change, if the Committee shall determine, in its sole
discretion, that such change equitably requires an adjustment in the number of
Performance Shares then held in Participants' Performance Share Accounts or
which may be awarded to any employee, or an adjustment in the number of Dividend
Performance Shares then held in Participants' Performance Share Accounts, such
adjustments shall be made by the Committee and shall be conclusive and binding
for all purposes of the Plan.

Notwithstanding anything to the contrary contained herein, in connection with a
binding share exchange between NYSEG and Energy East on the effective date of
the binding share exchange, the Performance Shares and Dividend Performance
Shares held in each Participant's Performance Share Account will, without
further action, be deemed to be converted into the equivalent number of
Performance Shares and Dividend Performance Shares of Energy East, with the same
terms and conditions as set forth herein.

 

XII.     Amendments and Termination

The Energy East Board may at any time suspend, terminate, modify or amend this
Plan.

XIII.     Miscellaneous Provisions

 A. In the case of a Participant's death, payments with respect to Performance
    Shares and Dividend Performance Shares shall be made to his or her
    designated beneficiary, or in the absence of such designation, by will or
    the laws of descent and distribution.
 B. Except as set forth in A. above, a Participant's rights and benefits under
    the Plan shall not be subject in any manner to anticipation, alienation,
    sale, transfer, assignment, pledge, encumbrance, charge, garnishment,
    attachment, execution or levy of any kind, either voluntary or involuntary,
    including any such liability which arises from the Participant's bankruptcy
    or for the support of a spouse or former spouse or for any other relative of
    the Participant prior to incentive award payments actually being received by
    the person eligible to benefit under the Plan. Any attempt at such
    prohibited anticipation, alienation, sale, transfer, assignment, pledge,
    encumbrance, charge, garnishment, attachment, execution or levy, shall be
    void and unenforceable except as otherwise provided by law.
 C. No Participant shall have any claim or right to be granted an award under
    this Plan. Neither this Plan nor any action taken hereunder shall be
    construed as giving a Participant any right to be retained in the employ of
    Energy East or NYSEG.
 D. Energy East and NYSEG shall have the right to deduct from the cash payments
    made pursuant to Article X any taxes required by law to be withheld with
    respect to such cash payments.
 E. The Energy East Board, the NYSEG Board or the Committee may adopt procedures
    allowing Participants to defer any payments they will be entitled to receive
    under this Plan.
 F. Payments with respect to Performance Shares and Dividend Performance Shares
    will not be considered as a component of regular earnings or base
    compensation for any purpose.

 

XIV.     Effective Date

The Plan shall be effective as of January 1, 1996.

 

XV.     Payments upon and after a Change in Control

A.   Calculation of Payments. Notwithstanding any other provisions of this Plan
(including, without limitation, Article XIII(E) hereof), if a Change in Control
(as defined in Section C of this Article XV) shall occur, the following shall be
paid, in cash, no later than the tenth (10th) day following such Change in
Control:

(i) amounts which have already been determined to be payable pursuant to Article
IX hereof, based on Energy East's Percentile Ranking for any completed
Performance Cycle which preceded the Change in Control, which amounts have not
yet been paid (or deferred pursuant to procedures established in accordance with
Article XIII(E) hereof),

(ii) if, at the time of the Change in Control, the Energy East Board has not yet
determined Energy East's Percentile Ranking with respect to the Performance
Cycle ending on the December 31 immediately preceding the Change in Control,
amounts determined by the Energy East Board to be payable, based on its
calculation (in accordance with the provisions of the preceding Articles hereof)
of Energy East's Percentile Ranking with respect to the Performance Cycle ending
on the December 31 immediately preceding the Change in Control, and

(iii) amounts, which might otherwise subsequently be determined by the Energy
East Board to be payable for the Performance Cycles existing on the date on
which the Change in Control occurs, calculated based on an assumed Percentile
Ranking of 50%.

(iv) for purposes of the incentive awards payable pursuant to paragraph (iii) of
this Section A, the calculation of the payments shall be made using the
"Change-in-Control Price" of Energy East's common stock. For this purpose,
"Change-in-Control Price" means the higher of (x) the highest reported sales
price, regular way, of a share of Energy East's common stock in any transaction
reported on the New York Stock Exchange Composite Tape or other national
exchange on which such shares are listed or on the NASDAQ during the 60-day
period prior to and including the date of a Change in Control or (y) if the
Change in Control is the result of a tender or exchange offer or approval of a
merger or consolidation, the highest price per share of common stock paid or to
be paid in such tender or exchange offer or merger or consolidation. To the
extent that the consideration paid in any such transaction described above
consists all or in part of securities or other non-cash consideration, the value
of such securities or other non-cash consideration shall be determined based on
the public trading value of such property or, if such property is not publicly
traded, by the Energy East Board based on reasonable assumptions.

B.   Forfeitures After a Change in Control. Notwithstanding anything contained
herein to the contrary, following a Change in Control, the Plan shall continue
in full force and effect, and a Participant shall be entitled to receive
incentive award payments for outstanding Performance Shares and Dividend
Performance Shares with respect to any Performance Cycle that begins before and
ends after the Change in Control, equal to the excess of (i) the amount
determined in accordance with Articles IX and X hereof over (ii) the amount
previously paid with respect to such Performance Cycle pursuant to paragraph
(iii) of Section A above.

C.   Definition of a Change in Control. A "Change in Control" shall be deemed to
have occurred if the conditions set forth in any one of the following paragraphs
shall have been satisfied:

(i) any Person (as defined in this Section C) is or becomes the Beneficial Owner
(as defined in this Section C), directly or indirectly, of securities of Energy
East (not including in the securities beneficially owned by such Person any
securities acquired directly from Energy East or its affiliates) representing
25% or more of the combined voting power of Energy East's then outstanding
securities; or

(ii) during any period of two consecutive years (not including any period prior
to May 1, 1998), individuals who at the beginning of such period constitute the
Energy East Board and any new director (other than a director designated by a
Person who has entered into an agreement with Energy East to effect a
transaction described in paragraph (i), (iii) or (iv) of this Change in Control
definition or a director whose initial assumption of office occurs as a result
of an actual or threatened election contest with respect to the election or
removal of directors or other actual or threatened solicitations of proxies or
consents by or on behalf of a Person other than the Energy East Board) whose
election by the Energy East Board or nomination for election by Energy East's
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or

(iii) the shareholders of Energy East approve a merger or consolidation of
Energy East with any other corporation, other than (x) a merger or consolidation
which would result in the voting securities of Energy East outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of Energy East or any of its
subsidiaries, at least 75% of the combined voting power of the voting securities
of Energy East or such surviving entity outstanding immediately after such
merger or consolidation, or (y) a merger or consolidation effected to implement
a recapitalization of Energy East (or similar transaction) in which no Person
acquires more than 50% of the combined voting power of Energy East's then
outstanding securities; or

(iv) the shareholders of Energy East approve a plan of complete liquidation of
Energy East or an agreement for the sale or disposition by Energy East of all or
substantially all of Energy East's assets.

For purposes of the definition of Change in Control in this Section C:

"Beneficial Owner" shall have the meaning defined in Rule 13d-3 under the
Exchange Act.

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time.

"Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof; however, a Person shall
not include (i) Energy East or any of its subsidiaries, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of Energy East or
any of its subsidiaries, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of Energy East in substantially the
same proportions as their ownership of stock of Energy East.

XVI.     Plan Administration After a Change in Control

Notwithstanding any other provisions of the Plan (including, without limitation,
Articles III and XII hereof), upon and after the occurrence of a Change in
Control, neither the Energy East Board, nor the Committee, shall be authorized
to, and no termination, suspension, modification or amendment of the Plan shall
be permitted to, amend or modify the terms and provisions (including, without
limitation, the payment provisions) of any awards theretofore made to
Participants in any way which adversely affects the rights of such Participants.